Case: 10-40968     Document: 00511519710          Page: 1    Date Filed: 06/24/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 24, 2011
                                     No. 10-40968
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ELIAS GOMEZ-GUZMAN,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. 5:09-CR-2528-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Elias Gomez-Guzman
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Gomez-Guzman has filed a response. To the extent Gomez-Guzman
asserts a claim of ineffective assistance of counsel, the record is insufficiently
developed to allow consideration of that claim at this time; such a claim
generally “cannot be resolved on direct appeal when the claim has not been

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-40968    Document: 00511519710      Page: 2   Date Filed: 06/24/2011

                                  No. 10-40968

raised before the district court since no opportunity existed to develop the record
on the merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091
(5th Cir. 2006) (internal quotation marks and citation omitted).         We have
reviewed counsel’s brief and the relevant portions of the record reflected therein,
as well as Gomez-Guzman’s response. We concur with counsel’s assessment that
the appeal presents no nonfrivolous issue for appellate review. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                        2